                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DESHON T. ADAMS,

                      Petitioner,

               v.                                            Case No. 19-C-104

UNITED STATES OF AMERICA,

                      Respondent.


                 ORDER DENYING MOTION FOR RECONSIDERATION


       Petitioner Deshon Adams filed a motion for reconsideration of this court’s order of March

8, 2019, construing his motion as one for an extension of time to appeal. Adams claims he seeks

reconsideration of the court’s January 31, 2019 order denying his petition for relief pursuant to 28

U.S.C. § 2255. In the court’s order construing his letter as a request for an extension of time to

appeal, the court noted that it had no authority to enlarge the period for seeking reconsideration.

Adams claims that he received his mail late and thus extending the time within which to file his

motion for reconsideration. Even if true, the court would deny the motion on the merits. The court

has fully considered Adams’ arguments and nothing he presents in his motion for reconsideration

changes or alters the court’s view that he is not entitled to relief under § 2255. Accordingly, the

motion for reconsideration is DENIED.


       SO ORDERED on March 13, 2019.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, Chief Judge
                                                     United States District Court
